NO. 12-14-00164-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

JODY FORD MCCREARY,                              §      APPEAL FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Appellant, Jody Ford McCreary, has filed a notice of appeal expressing his intent to
appeal the trial court’s “admonishment error” relating to his 2011 conviction for tampering with
physical evidence. Appellant previously attempted to appeal this conviction, but his notice of
appeal was late, and the appeal was dismissed for want of jurisdiction. See McCreary v. State,
No. 12-11-00311-CR, 2011 WL 4971606 (Tex. App.–Tyler Oct. 19, 2011, no pet.) (per curiam)
(mem. op., not designated for publication).
       On June 26, 2014, this court notified Appellant that the information filed in this appeal
does not include a final judgment or other appealable order. Appellant was warned that the
appeal would be dismissed unless, on or before July 25, 2014, the information is amended to
show the jurisdiction of this court.
       In his response to our June 26, 2014 letter, Appellant attached a copy of the trial court’s
certification signed by Appellant and his counsel in 2011. This certification shows that the
“criminal case is a plea-bargain case, and the defendant has no right of appeal.” Appellant has
also included a pro se document that he identifies as a notice of amendment or supplementation
to the trial court’s certification.    In this document, he states that the trial court made an
“admonishment error” during his plea proceedings, that his conviction is void, and that he has
the right to appeal.         This document is insufficient to show the jurisdiction of this court.
Accordingly, the appeal is dismissed for want of jurisdiction. See TEX. R. APP. P. 25.2(a)(2).
Opinion delivered July 9, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              JULY 9, 2014


                                         NO. 12-14-00164-CR


                                    JODY FORD MCCREARY,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-1110-10)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.